The petitioner, Jess Littrell, filed his petition in this court on the 5th day of July, 1917, praying that a writ of habeas corpus issue for the purpose of being admitted to bail, being in custody under an order of commitment by an examining magistrate on a charge of having murdered one L.M. Boulware.
Petitioner avers that he is not guilty of the crime of murder as charged, and that the proof of his guilt of the charge of murder is not evident, nor the presumption thereof great.
On August 7, 1917, a supplemental petition was filed, at which time, upon consideration of the petitions it was the opinion of the court that petitioner was not as a matter of legal right entitled to be admitted to bail, and it was ordered and adjudged that the writ be denied, and bail refused.